DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 12/02/2022 have been considered for examination. 

With regard to the 102/103 rejections, Applicant’s arguments filed 12/02/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below.

On pages 12-13 of Remarks, Applicant argued: 
In the pending Office Action, the Examiner contends that some of the features, such as using the UL/DL configuration in the FDD cell, are not recited in the claims, and thus have no patentable weight. See Office Action, p. 3. Specifically, the Examiner contends that although the claim recites "controls a transmission of the UL channel or of the UL signal in the cell using FDD" based on some information, the information is allegedly not linked to the "UL/DL configuration in the FDD cell." Id. Without acquiescing to the Examiner's contentions, as noted above independent claim 12 is amended to clarify the link between the UL/DL configuration and  the control exerted by the processor. Therefore, Applicant respectfully submits that such limitations must be afforded patentable weight. Further, the Examiner contends that FIG. 2A and paragraphs [0031] and [0038]-[0039] of Teng continue to disclose the above-referenced limitation. In this regard, the Examiner contends that Teng discloses that a FDD-LTE based  macro cell is used, where LTE is mapped to the claimed "first radio access technology." However, the Examiner also notes that the UE transmits UL feedback information on a first group of sub-frames assigned for the macro cell station or a second group of sub-frames assigned for the micro cell station based on the time division uplink resource assignment and UL/DL configuration shown in FIG 2A. To this end, the Examiner further contends that FIG. 2A of Teng shows a radio frame including subframe S0-S9 where UL subframes and DL subframes are configured in the radio frame. See id., pp. 3 and 4. However, the configuration of Teng is distinct from and does not teach the claimed UL/DL configuration. Specifically, although Teng does mention FDD-LTE, the UL/DL configuration of Teng is for TDD. Accordingly, it logically follows that Teng does not disclose UL/DL configuration for an FDD cell using FDD. Indeed, Teng is silent in this regard. As a result, Teng necessarily cannot disclose, at least, the above-referenced limitations as arranged in amended independent claim 12.
In response to Applicant’s argument, Examiner respectfully disagrees.
In particular, unlike Applicant’s argument “although Teng does mention FDD-LTE, the UL/DL
configuration of Teng is for TDD. Accordingly, it logically follows that Teng does not disclose
UL/DL configuration for an FDD cell using FDD. Indeed, Teng is silent in this regard”, Teng discloses, UL/DL configuration for an FDD cell using FDD. It is noted that FIG. 2A of Teng is for FDD-LTE (see, ¶0038) and the configuration shown in FIG. 2A of Teng indicates a radio frame including “U”/UL subframes and “D”/DL subframes. Nowhere Teng describes that FIG. 2A and its related description are based on TDD unlike Applicant’s argument, but the configuration of FIG. 2A clearly shows a FDD scheme where the UL subframes and the DL subframes are duplexed for the common time windows (e.g., S0), as can be seen in FIG. 2A annotated below.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 2A of Teng (annotated)>

On page 13 of Remarks, Applicant argued:
Likewise, Teng does not support an anticipation rejection of amended independent claims 18, 19, and 30, which recites substantially similar limitations as the above-referenced limitation of amended
In response to the above Applicant’s argument, the Examiner respectfully disagrees. 
Since independent claims 18-19 and 30 recite similar features as claim 12 without further patentable features, the independent claims are unpatentable in view of the same reasons set forth above regarding claim 12.  

On page 14 of Remarks, Applicant argued: 
At least by virtue of their dependency, claims 13, 17, and 26 are also patentable over Teng for the same reasons. In addition, amended dependent claims 17 and 26 are also further separately patentable for the additional reasons given above. Accordingly, withdrawal of this rejection is respectfully requested
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims are unpatenable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. Thus, the dependent claims are also unpatentable, as set forth below.

On pages 14-15 of Remarks, Applicant argued: 
In addition, amended dependent claims 14 and 20 are further separately patentable
over Teng and Dinan. ... although paragraph [0164] of Dinan states that a scheduling request configuration may indicate an offset, Dinan also fails to teach that a UE controls UL transmission in a cell using FDD, in dual connectivity, based on the offset. As a result, Teng and Dinan, whether considered alone or in combination, fail to disclose or suggest, at least, "the information about the transmission conditions indicates a periodicity of a scheduling request and an offset for a scheduling request, and the processor controls the transmission of the UL channel or of the UL signal in the FDD cell, using the FDD, based on the periodicity of the scheduling request and the offset for the scheduling request," as recited in amended dependent claims 14 and 20.
In response to Applicant’s argument, Examiner respectfully disagrees.
In particular, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Dinan is only applied to cure deficiencies of Teng for “the information about the transmission conditions is modified to be a periodicity of a scheduling request and an offset for a scheduling request”, NOT for the other limitations which are already taught by Teng. It is noted that the combination of Teng and Dinan clearly teaches, all the limitations of claim 14 as set forth below. 

On pages 16-17 of Remarks, Applicant argued: 
Further, even assuming arguendo that a skilled person were to combine Teng, Dinan, and Desai in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 12 obvious, because a person of ordinary skill in the art would have had no motivation to supply the above-referenced limitation without the benefit of Applicant's own disclosure as a guide.
In response to Applicant’s argument, Examiner respectfully disagrees.
Independent claims 12, 18-19 and 30 are unpatentable over Teng, as set forth above, thus the other cited references do not necessarily be considered regarding patentability of the claims. Therefore, Applicant’s argument in the above is moot. In addition, claims 12, 18-19 and 30 are unpatentable over Teng as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references, as set forth below. Further, unlike Applicant’s argument, because a person of ordinary skill in the art would have had a motivation to supply the above-referenced limitation, as stated in the previous Office Action.

On pages 17-18 of Remarks, Applicant argued: 
In addition, amended dependent claims 15 and 21 are further separately patentable
over Teng and Dinan. ... Desal is silent regarding dual connectivity and thus, would not connect with a number of carriers of different RA Ts simultaneously to properly transmit multiple UL signals of different RA Ts using each of the multiple carriers. Accordingly, Desai fails to remedy the defects of Teng to disclose or suggest, RACH configuration for FDD in the system employing dual connectivity. Thus, Desai fails to remedy the defects of Teng to disclose or suggest the above-referenced limitations of dependent claims 15 and 21.
In response to Applicant’s argument, Examiner respectfully disagrees.
In particular, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Desal is only applied to cure deficiencies of Teng for “the information about the transmission conditions is modified to be a random access channel configuration”, NOT for the other limitations which are already taught by Teng. It is noted that the combination of Teng clearly teaches, all the limitations of claim 14 as set forth below. 

On pages 17-18 of Remarks, Applicant argued: 
Further, even assuming arguendo that a skilled person were to combine Teng, Dinan, and Desai in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 12 and amended dependent claims 15 and 21 obvious, because a person of ordinary skill in the art would have had no motivation to supply the above-referenced limitation without the benefit of Applicant's own disclosure as a guide.
In response to Applicant’s argument, Examiner respectfully disagrees.
Independent claims 12, 18-19 and 30 are unpatentable over Teng, as set forth above, thus the other cited references do not necessarily be considered regarding patentability of the claims. Therefore, Applicant’s argument in the above is moot. In addition, claims 12, 18-19 and 30 are unpatentable over Teng as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references, as set forth below. Further, unlike Applicant’s argument, because a person of ordinary skill in the art would have had a motivation to supply the above-referenced limitation, as stated in the previous Office Action.

On page 19 of Remarks, Applicant argued: 
Amended dependent claim 22 recites substantially similar limitations as amended dependent claims 15 and 21. As noted above, Teng and Desai fail to teach these limitations. Applicant submits that Dinan is likewise silent regarding these limitations and necessarily cannot remedy the defects of Teng and Desai. Accordingly, amended dependent claim 22 is further separately patentable for at least this additional reason.
In response to Applicant’s argument, Examiner respectfully disagrees.
In particular, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In order to establish prima facie obviousness under 35 U.S.C. 103, Desal is only applied to cure deficiencies of Teng in view of Dinan for “the information about the transmission conditions is modified to be a random access channel configuration”, NOT for the other limitations which are already taught by Teng in view of Dinan. It is noted that the combination of Teng, Dinan and Desal clearly teaches, all the limitations of claim 22 as set forth below. 

On pages 19-20 of Remarks, Applicant argued: 
Further, even assuming arguendo that a skilled person were to combine Teng, Dinan, and Desai in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 12 and amended dependent claim 22 obvious, because a person of ordinary skill in the art would have had no motivation to supply the above-referenced limitation without the benefit of Applicant's own disclosure as a guide.
In response to Applicant’s argument, Examiner respectfully disagrees.
Independent claims 12, 18-19 and 30 are unpatentable over Teng, as set forth above, thus the other cited references do not necessarily be considered regarding patentability of the claims. Therefore, Applicant’s argument in the above is moot. In addition, claims 12, 18-19 and 30 are unpatentable over Teng as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references, as set forth below. Further, unlike Applicant’s argument, because a person of ordinary skill in the art would have had a motivation to supply the above-referenced limitation, as stated in the previous Office Action.

On page 20 of Remarks, Applicant argued: 
Amended dependent claim 25 recites substantially similar limitations as amended dependent claims 16 and 23-24. As noted above, Teng and Desai fail to teach these limitations. Applicant submits that Dinan is likewise silent regarding these limitations and necessarily cannot remedy the defects of Teng and Desai. Accordingly, amended dependent claim 22 is further separately patentable for at least this additional reason.
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument, Dinan is only applied to cure deficiencies of Teng in view of Desal. Thus, the applicant’ argument based on that Desal is applied to cure deficiencies of Teng in view of Dinan. 

On pages 20-21 of Remarks, Applicant argued: 
Further, even assuming arguendo that a skilled person were to combine Teng, Desal and Dinan in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 12 and amended dependent claim 25 obvious, because a person of ordinary skill in the art would have had no motivation to supply the above-referenced limitation without the benefit of Applicant's own disclosure as a guide.
In response to Applicant’s argument, Examiner respectfully disagrees.
Independent claims 12, 18-19 and 30 are unpatentable over Teng, as set forth above, thus the other cited references do not necessarily be considered regarding patentability of the claims. Therefore, Applicant’s argument in the above is moot. In addition, claims 12, 18-19 and 30 are unpatentable over Teng as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references, as set forth below. Further, unlike Applicant’s argument, because a person of ordinary skill in the art would have had a motivation to supply the above-referenced limitation, as stated in the previous Office Action.

Claim Objections
Claims 13-14, 20-22, 23-24 and 26-27  are objected to because of the following informality:  
Claim 13 recites, “transmission timing” (line 3). It is suggested to replace it with “the transmission timing” for clarity.
 Claim 14 recites, “an offset for a scheduling request” (line 3). It is suggested to replace it with “an offset for the scheduling request” for clarity.
Claims 20-22, 23-24 and 26-27 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 18-19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al (US Publication No. 2017/0019944). 

Regarding claim 30, Teng teaches, a system comprising a terminal [FIG. 2A; ¶0038-0040, UE] and a base station [FIG. 2A; ¶0038-0040, at least one of base stations associated with macro cell and micro cell], 
wherein the terminal [FIG. 2A; ¶0038-0040, UE] comprises: 
a receiver that receives information about transmission conditions for an uplink (UL) channel or for a UL signal [FIG. 2A; ¶0038-0040, network notifies the UE of a timing division uplink resource assignment (i.e., information about transmission conditions for UL signal; note that the timing division uplink resource assignment is information where a first group of uplink sub-frames to be used to send feedback information to the macro cell station and a second group of uplink sub-frames to be used to send feedback information to the microcell station, the transmission conditions such as periodicity and a timing offset where the feedback information is sent to the corresponding cell are included as shown in FIG 2A); further note that the every UE includes a receiver for receiving signals and see also, radio units 154 of FIG. 1A]; and 
a processor of the terminal [FIG. 1A, controller 152] that, when dual connectivity using a first radio access technology and a second radio access technology is configured [FIG. 2A; ¶0031 and 0038-0040, dual connectivity using the LTE-based macro cell and the NR-based micro cell is configured], uses a frequency division duplexing (FDD) cell using FDD for the first radio access technology [FIG. 2A; ¶0031 and 0038-0040, a FDD-LTE based macro cell is used; note that LTE is considered as “the first radio access technology”], based on the information about the transmission conditions and a UL/DL configuration showing configuration of UL subframes and downlink (DL) subframes in a radio frame [FIG. 2A; ¶0031 and 0038-0040, based on the timing division uplink resource assignment and UL/DL configuration shown in FIG 2A; note that FIG. 2A of Teng shows a configuration of a radio frame including subframe S0-S9; further note that the UL/DL configuration of FIG. 2A is for FDD-LTE (see, ¶0038) and for example, in FIG. 2A, at subframe S0, “U”/UL and “D”/DL are duplexed through FDD], and controls a transmission of the UL channel or of the UL signal at a transmission timing based on at least one of the subframes indicated as uplink in the UL/DL configuration in the FDD cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames (of the UL/DL configuration) assigned for the macro cell station or the second group of sub-frames (of the UL/DL configuration) assigned for the micro cell station (i.e., at a transmission timing based on at least one of the subframes indicated as uplink in the UL/DL configuration)]; and 
the base station [FIG. 2A; ¶0038-0040, at least one of the base stations] comprises: 
a transmitter that transmits the information about the transmission conditions [FIG. 2A; ¶0038-0040, notifies the UE of a timing division uplink resource assignment; note that every base station has a transmitter]; and 
a processor of the base station that, when dual connectivity using the first radio access technology and the second radio access technology is configured [FIG. 2A; ¶0031 and 0038-0040, dual connectivity using the LTE-based macro cell and the NR-based micro cell is configured], configures the FDD cell using the FDD for the first radio access technology [FIG. 2A; ¶0031 and 0038-0040, the FDD-LTE based macro cell is configured; note that LTE is considered as “the first radio access technology” and LTE is considered as “the first radio access technology”], and controls, based on the information about the transmission conditions and a UL/DL configuration showing configuration of UL subframes and downlink (DL) subframes in a radio frame [FIG. 2A; ¶0031 and 0038-0040, based on the timing division uplink resource assignment and UL/DL configuration shown in FIG 2A; note that FIG. 2A of Teng shows a configuration of a radio frame including subframe S0-S9; further note that the UL/DL configuration of FIG. 2A is for FDD-LTE (see, ¶0038) and for example, in FIG. 2A, at subframe S0, “U”/UL and “D”/DL are duplexed through FDD], a reception of the UL channel or of the UL signal in the FDD cell using the FDD transmitted at the transmission timing based on at least one of the subframes indicated as uplink in the UL/DL configuration [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits/(the BS) receives the UL feedback information on the first group of sub-frames (of the UL/DL configuration) assigned for the macro cell station or the second group of sub-frames (of the UL/DL configuration) assigned for the micro cell station (i.e., at the transmission timing based on at least one of the subframes indicated as uplink in the UL/DL configuration)]].   

Regarding claim 12, claim 12 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 12 is rejected at least based on a similar rational applied to claim 30. 

Regarding claim 13, Teng teaches, all the limitations of claim 12 and particularly, "the processor" and “the UL channel or the UL signal is transmitted in the FDD cell using the FDD” as set forth above, and Teng further teaches, determines, based on the information about the transmission conditions and the UL/DL configuration, transmission timing at which the UL channel or the UL signal can be transmitted [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames (i.e., UL/DL configuration)].  
  
Regarding claim 18, claim 18 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 18 is rejected at least based on a similar rational applied to claim 30. 

Regarding claim 19, claim 19 is merely different from claim 30 in that it recites claimed features from the perspective of a terminal, but recites similar features to claim 30 without adding further patentable feature. Thus, claim 19 is rejected at least based on a similar rational applied to claim 30. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 14, 16, 20, 23-24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Dinan et al (US Publication No. 2016/0366681).

Regarding claim 14, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions” and “as set forth above and Teng further teaches, the processor controls the transmission of the UL channel or of the UL signal in the FDD cell using the FDD, based on the information about the transmission conditions [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames (of the UL/DL configuration) assigned for the macro cell station or the second group of sub-frames (of the UL/DL configuration) assigned for the micro cell station based on the timing division uplink resource assignment], Teng does not explicitly teach (see, emphasis), the information about the transmission conditions is modified to be a periodicity of a scheduling request and an offset for a scheduling request.  
	However, Dinan teaches, the information about the transmission conditions is modified to be a periodicity of a scheduling request and an offset for a scheduling request [¶0164, transmission configuration parameters include a scheduling request period and an offset of the scheduling request].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information about the transmission conditions of Teng to be a periodicity of a scheduling request and an offset for a scheduling request, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].

Regarding claim 16, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions ... configured for the FDD” as set forth above and Teng further teaches, the processor controls the transmission of the UL channel or of the UL signal in the FDD cell using the FDD, based on the information about the transmission conditions [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames (of the UL/DL configuration) assigned for the macro cell station or the second group of sub-frames (of the UL/DL configuration) assigned for the micro cell station based on the timing division uplink resource assignment], Teng does not explicitly teach (see, emphasis), the information about the transmission conditions is modified to be a sounding reference signal configuration. 
	However, Dinan teaches, a sounding reference signal configuration [¶0118 and 0130, higher layer configuration of simultaneous HARQ-ACK + SRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information about the transmission conditions of Teng to be a sounding reference signal configuration, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].

Regarding claim 20, Teng teaches, all the limitations of claim 13 as set forth above, and Teng in view of Dinan further teaches, “the information about the transmission conditions indicates a periodicity of a scheduling request and an offset for a scheduling request, and the processor controls the transmission of the UL channel or of the UL signal in the FDD cell, using the FDD, based on the periodicity of the scheduling request and the off set for the scheduling request” as set forth above in claim 14.  

Regarding claim 23, Teng teaches, all the limitations of claim 13 as set forth above, and Teng in view of Dinan further teaches, “the information about the transmission conditions comprises indicates a sounding reference signal configuration configured for the FDD, and the processor controls the transmission of the UL channel or of the UL signal in the FDD cell, using the FDD, based on the sounding reference signal configuration for the FDD” as set forth above in claim 16.

Regarding claim 24, Teng in view of Dinan teaches, all the limitations of claim 14 and Teng in view of Dinan further teaches, “the information about the transmission conditions comprises indicates a sounding reference signal configuration configured for the FDD, and the processor controls the transmission of the UL channel or of the UL signal in the FDD cell, using the FDD, based on the sounding reference signal configuration for the FDD” as set forth above in claim 16.  

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Desal et al (US Publication No. 2013/0343307).

Regarding claim 15, although Teng teaches, all the limitations of claim 12 and particularly, "the information about the transmission conditions ... configured for the FDD” as set forth above and Teng further teaches, the processor controls the transmission of the UL channel or of the UL signal in the FDD cell using the FDD, based on the information about the transmission conditions [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames (of the UL/DL configuration) assigned for the macro cell station or the second group of sub-frames (of the UL/DL configuration) assigned for the micro cell station based on the timing division uplink resource assignment], Teng does not explicitly teach (see, emphasis), the information about the transmission conditions is modified to be a random access channel configuration.
	However, the feature “random access channel configuration” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Desal teaches, the information about the transmission conditions is modified to be a random access channel configuration [¶0035, RACH configuration configured for FDD].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Teng with “random access channel configuration” taught by Desal to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Desal into the system of Teng would have yield predictable results and/or resulted in the improved system (e.g., allowing for UE to transmit random access preamble), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, Teng teaches, all the limitations of claim 13 as set forth above, and Teng in view of Desal teaches, “the information about the transmission conditions indicates a random access channel configuration configured for the FDD, and the processor controls the transmission of the UL channel or of the UL signal in the FDD cell, using the FDD, based on the random access channel configuration configured for the FDD”, as set forth in claim 15.  

Claim 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Gao et al (US Publication No. 2013/0194908).

Regarding claim 17, although Teng teaches, all the limitations of claim 12 and particularly, "the processor” and “the UL channel or the UL signal is transmitted in the FDD cell using the FDD” as set forth above, and Teng further teaches, determines, based on the UL/DL configuration ..., the transmission timing at which the UL channel or the UL signal can be transmitted in the FDD cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames (i.e., UL/DL configuration)], Teng does not explicitly teach (see, emphasis), determines, based on a subframe offset, the transmission timing at which the UL channel can be transmitted.
	However, Gao teaches, determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted [¶0049, UE-specific subframe offset is set in Rel-8 such that each of its SRS transmission (i.e., UL channel) is configured within periodic subframes; note that it is implied that the UE determines, based on the UE-specific subframe offset, a transmission timing of the SRS transmission].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted” as taught by Gao in the system of Teng because it would provide the system with the enhanced capability of preventing periodic SRS transmissions and aperiodic SRS transmission from conflicting [¶0049 of Gao]. 

Regarding claim 26, Teng teaches, all the limitations of claim 13 as set forth above, and Teng in view of Gao further teaches, “the processor determines, based on the UL/DL configuration and a subframe offset, the transmission timing at which the UL channel or the UL signal can be transmitted in the FDD cell using the FDD”, as set forth in claim 17.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Dinan et al (US Publication No. 2016/0366681) and further in view of Desal et al (US Publication No. 2013/0343307).

Regarding claim 22, although Teng in view of Dinan teaches, all the limitations of claim 14, Teng in view of Dinan does not explicitly teach (see, emphasis), a random access channel configuration.  
However, the feature “random access channel configuration” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Desal teaches, the information about the transmission conditions is modified to be a random access channel configuration [¶0035, RACH configuration configured for FDD].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Teng in view of Dinan with “random access channel configuration” taught by Desal to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Desal into the system of Teng in view of Dinan would have yield predictable results and/or resulted in the improved system (e.g., allowing for UE to transmit random access preamble), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Desal et al (US Publication No. 2013/0343307) and further in view of Dinan et al (US Publication No. 2016/0366681).

Regarding claim 25, although Teng in view of Desal teaches, all the limitations of claim 15 as set forth above, and Teng in view of Desal does not explicitly teach (see, emphasis), the information about the transmission conditions is modified to be a sounding reference signal configuration. 
	However, Dinan teaches, a sounding reference signal configuration [¶0118 and 0130, higher layer configuration of simultaneous HARQ-ACK + SRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information about the transmission conditions of Teng in view of Desal to be a sounding reference signal configuration, as taught by Dinan because it would provide the system with the enhanced capability of allowing a base station to simultaneously communicate with a mix of wireless devices supported by multiple technologies [¶0100 and 0110 of Dinan].

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of Dinan et al (US Publication No. 2016/0366681) and further in view of Gao et al (US Publication No. 2013/0194908).

Regarding claim 27, although Teng in view of Dinan teaches, all the limitations of claim 14 as set forth above, and Teng further teaches, determines, based on the UL/DL configuration ..., the transmission timing at which the UL channel or the UL signal can be transmitted in the FDD cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames (i.e., UL/DL configuration)], Teng in view of Dinan does not explicitly teach (see, emphasis), determines, based on a subframe offset, the transmission timing at which the UL channel can be transmitted.
	However, Gao teaches, determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted [¶0049, UE-specific subframe offset is set in Rel-8 such that each of its SRS transmission (i.e., UL channel) is configured within periodic subframes; note that it is implied that the UE determines, based on the UE-specific subframe offset, a transmission timing of the SRS transmission].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted” as taught by Gao in the system of Teng in view of Dinan because it would provide the system with the enhanced capability of preventing periodic SRS transmissions and aperiodic SRS transmission from conflicting [¶0049 of Gao].  

Regarding claim 29, Teng in view of Dinan teaches, all the limitations of claim 16 as set forth above, and Teng further teaches, determines, based on the UL/DL configuration ..., the transmission timing at which the UL channel or the UL signal can be transmitted in the FDD cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames (i.e., UL/DL configuration)], Teng in view of Dinan does not explicitly teach (see, emphasis), determines, based on a subframe offset, the transmission timing at which the UL channel can be transmitted.
	However, Gao teaches, determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted [¶0049, UE-specific subframe offset is set in Rel-8 such that each of its SRS transmission (i.e., UL channel) is configured within periodic subframes; note that it is implied that the UE determines, based on the UE-specific subframe offset, a transmission timing of the SRS transmission].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted” as taught by Gao in the system of Teng in view of Dinan because it would provide the system with the enhanced capability of preventing periodic SRS transmissions and aperiodic SRS transmission from conflicting [¶0049 of Gao].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Teng et al (US Publication No. 2017/0019944) in view of in view of Desal et al (US Publication No. 2013/0343307) and further in view of Gao et al (US Publication No. 2013/0194908).

Regarding claim 28, although Teng in view of Desal teaches, all the limitations of claim 15 as set forth above, and Teng further teaches, determines, based on the UL/DL configuration ..., the transmission timing at which the UL channel or the UL signal can be transmitted in the FDD cell using the FDD [FIG. 2A; ¶0031 and 0038-0040, (the UE) transmits the UL feedback information on the first group of sub-frames assigned for the macro cell station or the second group of sub-frames assigned for the micro cell station, which requires determining the transmission timing of the feedback information based on the information of the first group or second group of sub-frames (i.e., UL/DL configuration)], Teng in view of Desal does not explicitly teach (see, emphasis), determines, based on a subframe offset, the transmission timing at which the UL channel can be transmitted.
	However, Gao teaches, determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted [¶0049, UE-specific subframe offset is set in Rel-8 such that each of its SRS transmission (i.e., UL channel) is configured within periodic subframes; note that it is implied that the UE determines, based on the UE-specific subframe offset, a transmission timing of the SRS transmission].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “determines, based on a subframe offset, a transmission timing at which UL channel can be transmitted” as taught by Gao in the system of Teng in view of Desal because it would provide the system with the enhanced capability of preventing periodic SRS transmissions and aperiodic SRS transmission from conflicting [¶0049 of Gao].

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Novlan et al (US Publication No. 2014/0242963) [¶0092].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469